Title: To George Washington from Colonel Zebulon Butler, 23–28 March 1779
From: Butler, Zebulon
To: Washington, George


May it Please your Excellency
Garrison Wyoming [Pa.]March 23rd[-28] 1779
When I was first Ordered to the Command of this Post it was from the Board of war and Soon After recd Acct from Colo. Hartley that he Command’d at Sunsbury and Wyoming I Made my Returns to him as Belonging to his Command Repeatedly Representing the Necessity of more Men at this Post—A Part of Colo. Hartleys Regt as Youll Se by Inclosd Return are at this post, I Conclude Colo. Hartley has Made returns to your Excellency of the Troops on Susqueh. on the forth of Janry Last I Recd A Letter from Genll Hand Informing that your Excellency had be[en] Pleased to order him to the Command of A Boddy of Troops Assembled at Menisinck to Defend that Fronteer with the Genll Direction of the Troops on the Susquehannah and then Asking my Opinion of the Practicabellity of A Winters Campaine and the State of this post which I Gave him as Accurately as I Could which I Suppose your Excellency has Recd—As Genll Hand Mention’d in his Second Letter he Should Forward it to Your Excellency. After Receiving Genll Hands Letter, and Supposing A winters Campaign would Not be Attemtd and Making Returns to him of the Provision, Barrocks &c. Which was Sufficient for three Hundred Troops more than we had, I Proposed to the Genll Whether he would Not think it proper to Send two Hundred men hear for Winter Quarters Genll Hands Answer was that my Post was So Remote that his Instruction gave him A Genll Direction only in Case of A Coopperation of Troops be Judgd Avisible and therefore the Particular Disposition of the Troops Distind for the Defence of this Quarter did Not Depend on him—and Ive Lately Understood from the Board of Warr that Your Excellency Has the Sole Drection of Ordering the Destnation of Troops on the fronteers I Would Beg Leave to Propose to your Excellency whiather after your Knowledge of the Situation of this Post as youll know by the Iclosd Returns (and the Distance from this to the Enemy and the Land and Warter Carriages to their Country, as I Suppose Your Excellency, has from the Returns from me to Genll Hand) Not think Necessesary to Send more Troops to this Place Immediately, the Late Action is on the 21st Inst. their Appeared A Large Boddy of Indians and Tories Advancing to the Flatts on the West Side Susquehh to A Blockhouse Oppisite to the Fort they Had taken one Old man who was back in the Woods, the Men at the Block House Consisted of Sarjt and Twelve, who Advancd to meet them Exchanging many Shotts, but finding the Enemy too Many for them, Retreated to the Block House the Enemy Immediately went to Collecting Horses and Cattle I Orderd an officer and twenty five Men to Cross the River to Idevour to Prevent their taking off Cattle if Possible they Advancd Upon the Enemy Drove them off the Flatts Near one Mile to A Wood where they Discoverd two Large Boddies of Enemy Supposed to be Upwards of two Hundred Which Made it prudent for our men to Retreat to the Blockhouse they Retreated Sloly fiering on the Enemy Who Advancd on them but our got Safe to the Block House the Enemy Immediately pursued their Design, to Collect Horses and Cattle and Notwithstanding our Men Advancd and kept A Continual fier on them—they Colleted and took Away Sixty Head of Horn Cattle 20 Horses Burnt five Barnes part full of Hay and Grain and ten Dwelling Houses thay had Been Left by our people, and Shooting A Number of Sheep and Hoggs and Notwithstanding our Scurmishing Continued Briskly for two And A half Hours We had no man killed Taken or Wounded Except the Old man first Mentioned tho A Considerable part of the Men Ingaged have Shots throught their Clothg Hatts &c. Mr Pettigrew A Brave officer of Colo. Hartleys Regt had his Ramrod Shot out of his hand and the Enemy have Not Left us Yet, We Discoverd their Fiers Last Night on the Side of the Mountain But few Miles Distance—Relying on Your Excellencys Wisdom and Strict Attention to the Publick Good of the United States Can only Say I have the Honour to be Your Excellencys Most Obt Humbe Servt
Zebn Butler
Sr What has Happened Just as I finishd this Letter as Above being About one OClock in the Afternoon, A body of Enemy were Discoverd on this Side the River Advancing towards the fort—they Surrounded it on all Sides fiering Verry Briskly While Some others were Collecting Horses and Cattle I Sent out About forty men with A Small peice Which drove them back to A Wood over A Marsh Where they Made A Stand the Scurmishing held till Sunset, in which time the Enemy Carried off Fifty one Head of Horn Cattle and ten horses Burnt three Barnes partley full of Grain and hay and two Houses—we Lost no Men Killed or Taken—had two Wounded but tis thought Not Mortally, this Evening the Enemy Retired.
24th & 25 Verry Heavy Snow fell and we heard not much from the Enemy.

26th we Discoverd Large smokes Rise About four Down the River on the Other Side where we had A Guard kept att A Blockhouse to Guard A Mill.
27th Two men from the Mill Guard Informs All is well Except three Barnes and two Houses Burnt Partley full of hay and Grain—at the Time they were Burning our People Discoverd Numbers of the Enemy, But None has been Seen this day Yet—I Have Sent this Same Acct to the Board of Warr and Genll Hand.
28. March at Evening No Enemy Discovered Sinc the Above Acct thier Smokes or at Least Some Large Smokes appear at A Littel Distanc in the Mountains. I am Your Excellyencies Most Obt Humbl. Servt

Zebn Butler
